I cannot agree to the majority opinion in this case. If the majority opinion here is to prevail, the Sheriffs of Florida in executing criminal process in misdemeanor cases, and the individuals charged with crime, have a tremendous advantage over the law enforcing officers of this State and the average citizen of Florida, which I do not believe was ever intended by the Legislature. While it is true that the warrant under the statute must be endorsed by a proper officer, nevertheless such criminal process runs throughout the State of Florida as provided by Section 8321 C.G.L. When the plaintiff in this cause was arrested by the Sheriff of Dixie County, Florida, upon the request of the Sheriff of Citrus County, Florida, the warrant for his arrest was then in existence and in possession of the Sheriff of Citrus County, Florida, and under Section 8321 C.G.L., had the same force and effect in Dixie County as in Citrus County. The Dixie County Sheriff was fully authorized to arrest the plaintiff under this warrant in Dixie County the same as if issued in Dixie County, or the Sheriff of Citrus County to have arrested the plaintiff under the warrant issued in Citrus *Page 437 
County had the plaintiff been in Citrus County at the time of its issuance rather than in Dixie County.
It appears that the endorsement of the warrant by a Judge or Justice of the Peace of Dixie County, Florida, could have been done at any time prior to plaintiff's removal from Dixie County and the spirit and meaning of the statute, supra, would have been complied with. I think the order of the lower court in sustaining a demurrer to the declaration and the entry of a final judgment for the defendant were proper and should be affirmed.
                              ON REHEARING